 



Exhibit 10(j)

ILLINOIS TOOL WORKS INC.

EXECUTIVE CONTRIBUTORY RETIREMENT INCOME PLAN

Illinois Tool Works Inc. hereby amends and restates in its entirety, effective
as of January 1, 1999, the Illinois Tool Works Inc. Executive Contributory
Retirement Income Plan, which was originally established April 1, 1993.

I. PURPOSE

The purpose of this Illinois Tool Works Inc. Executive Contributory Retirement
Income Plan is to provide a further means whereby Illinois Tool Works Inc. and
its subsidiaries and affiliated companies may afford financial security to
certain employees.

II. DEFINITIONS



  2.1   “Agreement” means the Illinois Tool Works Inc. Executive Contributory
Retirement Income Plan Deferral Agreement(s) executed between a Participant and
the Company, whereby a Participant agrees to defer a portion of his/her Salary
and/or Bonus pursuant to the provisions of the Plan and/or specifies the number
of years over which payments might be made pursuant to Section 4.8 (subject to
the provisions of Section 4.10), and the Company agrees to make benefit payments
in accordance with the provisions of the Plan. To the extent a Participant’s
deferral agreement changes the number of payments specified in a prior deferral
agreement the most recent agreement shall be deemed to amend all prior
agreements.     2.2   “Beneficiary” means the person or persons so designated by
a Participant pursuant to Section 4.11.     2.3   “Board of Directors” means the
Board of Directors of Illinois Tool Works Inc. Notwithstanding anything herein
to the contrary, except in regard to a Change in Control, the Executive
Committee of the Board of Directors can act under the Plan in lieu of the entire
Board.     2.4   “Bonus” means the amount(s) earned during a calendar year by
the Participant under the Company’s Executive Incentive Plan, if the Participant
is eligible for such Bonus.     2.5   A “Change in Control” means a Corporate
Change as defined in the Illinois Tool Works Inc. 1996 Stock Incentive Plan.    
2.6   “Committee” means the Employee Benefits Committee of the Company appointed
by the Board of Directors to manage and administer the Plan.     2.7   “Company”
means Illinois Tool Works Inc. and any subsidiaries and affiliated companies of
which Illinois Tool Works Inc. owns more than 80% of the outstanding common
stock or other ownership interest.

 



--------------------------------------------------------------------------------



 



  2.8   “Company Matching Contribution” means the contribution made by the
Company to a Participant’s Deferred Compensation Account pursuant to
Section 3.7.     2.9   “Company Savings Plan” means the Illinois Tool Works Inc.
Savings and Investment Plan.     2.10   “Deferral Year” means any calendar year.
    2.11   “Deferred Benefit Account” means the account maintained on the books
of the Company for each Participant pursuant to Article III. One Deferred
Benefit Account shall be maintained for all Agreements entered into by a
Participant and the Company pursuant to this Plan. A Participant’s Deferred
Benefit Account shall not constitute or be treated as a trust fund of any kind.
    2.12   “Determination Date” means the date on which the amount of a
Participant’s Deferred Benefit Account is determined as provided in Article III
hereof. The last day of each calendar quarter or the date of a Participant’s
Termination of Service shall be a Determination Date.     2.13   “Disability”
shall have the same meaning as Disabled under the Illinois Tool Works Inc.
Pension Plan.     2.14   “Early Benefit Date” means the date of Termination of
Service of the Participant on or after he/she attains age 55 and has 10 Years of
Service with the Company and before attaining age 65.     2.15   “Interest
Yield” means either the Retirement Interest Yield, Death Interest Yield or the
Termination Interest Yield as defined below:



  (a)   “Retirement Interest Yield” or “Death Interest Yield” means 130 percent
of Moody’s. The maximum Retirement Interest Yield or Death Interest Yield
pursuant to this Plan shall be 15.6%.     (b)   “Termination Interest Yield”
means 100 percent of Moody’s. The maximum Termination Interest Yield pursuant to
this Plan shall be 12%.



  2.16   “Moody’s” means the average Moody’s Long-Term Corporate Bond Yield for
the preceding calendar quarter as determined from the Moody’s Bond Record
published by Moody’s Investor’s Service, Inc. (or any successor thereto). For
purposes of this Plan, Moody’s shall not exceed 12%. In the event that Moody’s
exceeds 12%, for purposes of calculating the appropriate Interest Yield, 12%
shall be used.     2.17   “Normal Benefit Date” means the date of Termination of
Service of the Participant on or after he/she attains age 65 and has completed
five Years of Service with the Company.

2



--------------------------------------------------------------------------------



 



  2.18   “Participant” means an executive of the Company who is designated to be
eligible pursuant to Section 3.1 who enters into an Agreement, and who has
commenced Salary and/or Bonus reductions pursuant to such Agreement.     2.19  
“Plan” means the Illinois Tool Works Inc. Executive Contributory Retirement
Income Plan as amended from time-to-time.     2.20   “Plan Effective Date” means
April 1, 1993.     2.21   “Salary” means the Participant’s base pay.     2.22  
“Termination of Service” means the Participant’s cessation of his/her service
with the Company for any reason whatsoever, whether voluntarily or
involuntarily, including by reason of retirement, death, or Disability.    
2.23   “Years of Service” shall have the same meaning as Eligibility Service
under the Illinois Tool Works Inc. Pension Plan.

III. PARTICIPANT AND COMPENSATION REDUCTION



  3.1   Participation. Participation in the Plan shall be limited to executives
of the Company who qualify for inclusion in a “select group of management or
highly compensated employees” as provided in Sections 201(2), 301(a)(3),
401(a)(1) and 4021(b)(6) of ERISA and who are designated to be eligible by the
Chief Executive Officer (CEO) of the Company. The CEO of the Company must be
designated to be eligible by the Board of Directors. In addition, to be eligible
to participate in the Plan, an eligible employee must file an Agreement with the
Company prior to the first day of the deferral period on which a Participant’s
participation commences in the Plan. The election to participate shall be
effective upon the receipt by the Company of an Agreement that is properly
completed and executed in conformity with the Plan.         A Participant must
be designated to be eligible for each deferral period as outlined in
Section 3.2.     3.2   Minimum and Maximum Deferral and Length of Participation.
For Deferral Years commencing prior to January 1, 2001, a Participant may elect
to defer between 5% and 50% of his/her Salary in l% increments during a Deferral
Year. In addition, a Participant may elect to defer up to 100% of his/her Bonus
in 1% increments earned during a Deferral Year.         For Deferral Years
commencing on or after January 1, 2001, a Participant may elect to defer either
0% or between 6% and 50% of his/her Salary in 1% increments during a Deferral
Year. In addition, a Participant may elect to defer either 0% or between 6% and
100% of his/her Bonus in 1% increments earned during a Deferral Year.

3



--------------------------------------------------------------------------------



 



      In the event a Participant elects to defer an amount of his or her Bonus
that would not allow for the full payment of all FICA, federal, state and/or
local income tax liabilities, the actual amount which shall be credited to the
Participant’s Deferred Compensation Account shall be the maximum amount
allowable after all applicable taxes.         At the time of election, a
Participant may elect to defer a different percentage of his/her Salary or Bonus
for each Deferral Year and may also elect not to defer any portion of his/her
Salary or Bonus in a Deferral Year. An eligible Participant must complete a
separate Agreement for each deferral period.     3.3   Timing of Deferral
Credits. The amount of Salary and Bonus that a Participant elects to defer in an
Agreement shall cause an equivalent reduction in the Participant’s Salary and
Bonus. Salary and Bonus deferrals shall be credited to the Participant’s
Deferred Benefit Account throughout each Plan year at the end of each calendar
quarter.     3.4   New Participants. Subsequent to January 1, 1999, an employee
shall be eligible to participate after being approved by the CEO. The eligible
employee may begin participation pursuant to Section 3.1 and shall be bound by
all terms and conditions of the Plan, provided, however, that his/her Agreement
must be filed no later than 30 days following notification of his/her
eligibility to participate.     3.5   Alteration of Salary and Bonus Deferral.
Except as provided in this Section 3.5 and in Section 3.6, a Participant’s
election to defer Salary and Bonus shall be irrevocable. Pursuant to this
Section 3.5, a Participant may increase or decrease his/her original Salary
and/or Bonus deferral percentage prior to December 1 of the year preceding the
Deferral Year for which such adjustment is requested. A Participant may increase
or decrease the deferral percentage of his/her Salary and/or Bonus by the
greater of 5% for Salary and 10% for Bonus or a percentage which is not more
than 50% of the Participant’s original election if changed prior to December 1
of the year preceding the Deferral Year for which the adjustment is effective.
In the event that the maximum adjustment percentage is not an integer percentage
it shall be rounded up to the next highest integer percentage.         For
Deferral Years commencing prior to January 1, 2001, a Participant may not
decrease his/her Salary deferral percentage below 5%. For Deferral Years
commencing on or after January 1, 2001, a Participant may not decrease his/her
Salary and/or Bonus deferral percentage below 6%. In addition, a Participant may
choose not to have any Salary and/or Bonus deferral in accordance with this
section 3.5. For Deferral Years commencing prior to January 1, 2001, to the
extent a Participant has elected to defer 0% of Salary and/or Bonus for any
Deferral Year on his/her deferral agreement, the Participant may increase
his/her Salary deferral from 0% to 5% and/or increase his/her Bonus deferral
from 0% to 10%. For Deferral Years commencing on or after January 1, 2001, to
the extent a Participant has elected to defer 0% of Salary and/or Bonus for any
Deferral Year

4



--------------------------------------------------------------------------------



 



      on his/her deferral agreement, the Participant may increase his/her Salary
deferral from 0% to 6% and/or increase his/her Bonus deferral from 0% to 6%.    
    A Participant may change his/her Salary and/or Bonus deferral by entering
into a deferral Agreement by December 1 of the year preceding the Deferral Year
for which such Agreement is to be effective.     3.6   Emergency Benefit: Waiver
of Deferral. In the event that the Company, upon written petition of the
Participant or his/her Beneficiary, determines in its sole discretion, that the
Participant or his/her Beneficiary has suffered an unforeseeable financial
emergency, the Company may pay to the Participant or his/her Beneficiary as soon
as practicable following such determination, an amount, not in excess of the
Participant’s Deferred Benefit Account, necessary to satisfy the emergency. For
purposes of this Plan, an unforeseeable financial emergency is an unanticipated
emergency that is caused by an event beyond the control of the Participant or
Beneficiary and that would result in severe financial hardship to the individual
if the emergency distribution were not permitted, as may result from illness,
casualty loss or sudden financial reversal. Cash needs arising from foreseeable
events, such as the purchase of a residence or education expenses for children
shall not be considered the result of an unforeseeable financial emergency. The
Company may also grant a waiver of the Participant’s agreement to defer a stated
amount of Salary and Bonus upon finding that the Participant has suffered an
unforeseeable financial emergency. The waiver shall be for such period of time
as the Company deems necessary under the circumstances.     3.7   Company
Matching Contribution. For Deferral Years commencing prior to January 1, 2001,
the Company shall contribute an amount to a Participant’s Deferred Benefit
Account as and when the Participant’s Salary deferrals are added pursuant to
Section 3.3. The amount of the Company Matching Contribution shall be equal to
3% of the Participant’s Salary. In order for the Company Matching Contribution
to be credited to a Participant’s Deferred Benefit Account, the Participant must
elect to defer at least 5% of his/her Salary during the Deferral Year.        
Commencing with Deferral Years on or after January 1, 2001, the amount of the
Company Matching Contribution shall be equal to 3.5% of the Participant’s
Salary. In order to receive the Company Matching Contribution related to the
Participant’s Salary, the Participant must elect to defer at least 6% of his/her
Salary during the Deferral Year. In addition, the Participant shall be entitled
to a Company Matching Contribution equal to 3.5% of the Participant’s Bonus. In
order to receive the Company Matching Contribution related to the Participant’s
Bonus, the Participant must elect to defer at least 6% of his/her Bonus during
the Deferral Year.

5



--------------------------------------------------------------------------------



 



      In the event a Participant elects to defer any amount of Salary and/or
Bonus under this Plan, he/she will not receive a Company Matching Contribution
under the Company Savings Plan.         Notwithstanding the foregoing, when the
CEO designates a Participant pursuant to Section 3.4, he may specify that such
Participant is not entitled to a Company Matching Contribution.     3.8  
Determination of Account. The balance of each Participant’s Deferred Benefit
Account as of each Determination Date shall be calculated as follows, using the
terms and methods in the order defined below:



  (a)   Beginning Balance:         The balance on the beginning of the first day
of the quarter. This equals the Ending Balance as of the end of the day on the
prior Determination Date.     (b)   Sub-Ending Balance:         The Beginning
Balance, plus Participant deferrals plus Company matching contributions less any
distributions, made after the prior Determination Date and up through and
including the current Determination Date.     (c)   Average Balance:         The
arithmetic average of the Beginning Balance and the Sub-Ending Balance from the
current quarter.     (d)   Interest:         The Average Balance times the
appropriate Interest Yield divided by four, times the number of calendar days
from the prior Determination Date to the current Determination Date (or the date
of payment if applicable and deemed appropriate by the Company) divided by the
total number of calendar days in the quarter.     (e)   Ending Balance:        
The Sub-Ending Balance plus Interest.



  3.9   Vesting of a Participant’s Deferred Benefit Account. A Participant shall
be 100% vested in his/her Deferred Benefit Account equal to the amount of Salary
and Bonus he/she deferred into the Deferred Benefit Account and the interest
credited thereon. The Company matching contributions and interest credited
thereon shall vest in the same manner as under the Illinois Tool Works Inc.
Savings and Investment Plan.

6



--------------------------------------------------------------------------------



 



IV. BENEFITS



  4.1   Return of Deferrals. At the time a Participant executes an Agreement,
he/she may elect to receive a return of his/her deferrals made within a
particular Deferral Year. The return of deferral election does not apply to
either the Company’s matching contribution or the interest credited to the
Participant’s Deferred Benefit Account. The return of deferral election shall
specify the year (distribution year) in which payment shall be made, which shall
be paid as of June 30, five or more years after the Deferral Year in which the
Salary and/or Bonus deferral was initially credited to the Participant’s
Deferred Benefit Account. Each such return of deferral shall be paid in a lump
sum. A return of deferral shall only be paid prior to a Participant’s
Termination of Service. Any return of deferral paid shall be deemed a
distribution, and shall be deducted from the Participant’s Deferred Benefit
Account. A separate return of deferrals election shall be made for each Deferral
Year and for both Salary and Bonus deferrals.     4.2   Retirement Benefit.
Subject to Section 4.8 below, upon a Participant’s Early Benefit Date or Normal
Benefit Date, he/she shall be entitled to receive the amount of his/her Deferred
Benefit Account determined under Section 3.8 using the Retirement Interest
Yield. The form of benefit payment shall be as provided in Section 4.8.    
4.3   Termination Benefit. Upon the Termination of Service of a Participant
before becoming eligible for a retirement benefit, for reasons other than death
or Disability, the Company shall pay to the Participant, a benefit equal to the
vested portion of his/her Deferred Benefit Account using the Termination
Interest Yield.         Unless otherwise directed by the Committee, the
termination benefit shall be payable in a lump sum within 60 days following
his/her Termination of Service. Upon a Termination of Service, the Participant
shall immediately cease to be eligible for any other benefit provided under this
Plan.     4.4   Death Prior to Termination of Service. Upon the Termination of
Service due to a Participant’s death, the Beneficiary of the deceased
Participant shall be entitled to a death benefit equal to the Participant’s
Deferred Benefit Account determined under Section 3.8 using the Death Interest
Yield. The form of benefit shall be as provided in Section 4.8 and shall be in
lieu of all other benefits under this Plan.     4.5   Death Subsequent to Early
or Normal Benefit Date. Upon the death of a Participant subsequent to his/her
Early or Normal Benefit Date, the Beneficiary of the deceased Participant shall
receive the Participant’s remaining Deferred Benefit Account. Payment of a
Participant’s remaining Deferred Benefit Account shall be in accordance with
Section 4.8.     4.6   Disability. In the event of a Termination of Service due
to Disability, which first manifests itself after the Plan Effective Date and
prior to the commencement of Benefit Payments in Section 4.8, a disabled
Participant may receive a benefit

7



--------------------------------------------------------------------------------



 



      equal to the balance of his/her Deferred Benefit Account under Section 3.8
using the Retirement Interest Yield. The commencement of such benefit will be on
the Participant’s earliest benefit date consistent with Sections 2.14 and 2.17.
Payments shall be made in accordance with Section 4.8. The Company, in its sole
discretion, may accelerate the payment of any disability benefit payable under
this Section. Disability benefits shall be treated as distributions from a
Participant’s Deferred Benefit Account.     4.7   Change of Status. In the event
it is determined that the Participant ceases to be eligible to participate in
this Plan or if the Participant’s Salary is materially reduced, the Participant
may elect to reduce the amount of any remaining deferral. In such event, he/she
shall not be treated as having terminated participation pursuant to this Plan.  
  4.8   Form of Benefit Payment.



  (a)   Upon the happening of an event described in Section 4.2, 4.4, 4.5, or
4.6, the Company shall pay the Participant’s Deferred Benefit Account in a lump
sum or in monthly installments payable in approximately equal amounts over 2 to
20 years, commencing on the event described in Section 4.2, 4.4, 4.5 or 4.6 in
accordance with the Participant’s last Agreement. Interest on the unpaid
principal balance equal to the applicable Retirement Interest Yield will be
added to the Participant’s Deferred Benefit Account on each Determination Date.
The amount of the installment payments shall be based on the prevailing
Retirement Interest Yield at the commencement of payments, projected into the
future using a method approved by the Company. The amount of the installment
payments shall be recomputed once per calendar year at a date determined by the
Company and the installment payments shall be increased or decreased to reflect
any changes in the Retirement Interest Yield.         A Participant may, by
written request filed with the Company at least 13 months prior to the
commencement of a distribution pursuant to this Plan, change the method of
distribution elected in his/her Agreement to any other method permitted under
this Section 4.8.     (b)   In the event of the death of the Participant, as
described in Sections 4.4 or 4.5, the Participant’s Beneficiary may, with the
consent of the Company, elect an alternative form of benefit payment, such as a
lump-sum payment or a shorter installment period. In such event, the applicable
Death Interest Yield shall be utilized in determining the Deferred Benefit
Account until all payments have been made to the Beneficiary of the deceased
Participant.     (c)   In the event that a Participant retires on or subsequent
to his/her Early Benefit Date but prior to his/her Normal Benefit Date, the
Participant may

8



--------------------------------------------------------------------------------



 



      file a written request with the Company requesting the deferral of his/her
Retirement Benefit until up to age 70. The written request must be made at least
13 months prior to the Participant’s Termination of Service. The Company may,
but is not required to, grant the Participant’s request.



  4.9   Tax Withholding. To the extent required by law in effect at the time
payments are made, the Company shall withhold any taxes required to be withheld
by any Federal, State, or local government.     4.10   Commencement of Payments.
Unless otherwise provided, commencement of payments under this Plan shall be
within 60 days following receipt of notice by the Company of an event which
entitles a Participant or a Beneficiary to payments under this Plan, or at such
earlier date as may be determined by the Company. All payments shall be made as
of the first day of the month. Benefits paid pursuant to Section 4.2 may
commence no earlier than age 55 and Deferred Benefit Accounts must be paid out
no later than age 85.     4.11   Recipients of Payments: Designation of
Beneficiary. All payments to be made by the Company under the Plan shall be made
to the Participant during his/her lifetime, provided that if the Participant
dies prior to the completion of such payments, then all subsequent payments
under the Plan shall be made by the Company to the Beneficiary determined in
accordance with this Section 4.11. The Participant may designate a Beneficiary
by filing a written notice of such designation with the Company in such form as
the Company requires and may include contingent Beneficiaries. The Participant
may from time-to-time change the designated Beneficiary by filing a new
designation in writing with the Company. If no designation is in effect or if an
existing designation is determined to be invalid or ineffective at the time any
benefits payable under this Plan become due, the Beneficiary shall be the spouse
of the Participant, or if no spouse is then living, the representatives of the
Participant’s estate.

V. CLAIMS FOR BENEFITS PROCEDURE



  5.1   Claim for Benefits. Any claim for benefits under the Plan shall be made
in writing to the Company. If such claim is wholly or partially denied by the
Company, the Company shall, within a reasonable period of time, but not later
than 60 days after receipt of the claim, notify the claimant of the denial of
the claim. Such notice of denial shall be in writing and shall contain:



  (a)   The specific reason(s) for denial of the claim;     (b)   A reference to
the relevant Plan provisions upon which the denial is based;     (c)   A
description of any additional material or information necessary for the claimant
to perfect the claim, together with an explanation of why such material or
information is necessary; and     (d)   An explanation of the Plan’s claim
review procedure.

9



--------------------------------------------------------------------------------



 



      If no such notice is provided, the claim shall be deemed granted.



  5.2   Request for Review of a Denial of a Claim for Benefits. Upon the receipt
by the claimant of written notice of a denial of a claim, the claimant may
within 90 days file a written request to the Committee, requesting a review of
the denial of the claim, which review shall include a hearing if deemed
necessary by the Committee. In connection with the claimant’s appeal of the
denial of his/her claim, he/she may review relevant documents and may submit
issues and comments in writing.     5.3   Decision Upon Review of Denial of
Claim for Benefits. The Committee shall render a decision on the claim review
promptly, but no more than 60 days after the receipt of the claimant’s request
for review, unless special circumstances (such as the need to hold a hearing)
require an extension of time, in which case the 60 day period shall be extended
to 120 days. Such decision shall:



  (a)   Include specific reasons for the decision;     (b)   Be written in a
manner calculated to be understood by the claimant; and     (c)   Contain
specific references to the relevant Plan provisions upon which the decision is
based.     The decision of the Committee shall be final and binding in all
respects on both the Company and the claimant.

VI. ADMINISTRATION



  6.1   In general, the Plan shall be administered by the Company.     6.2  
Administrative Rights, Powers, and Duties. The Company shall be responsible for
the management, operation, and administration of the Plan. In addition to any
powers, rights and duties set forth elsewhere in the Plan, the Company shall
have the following powers and duties:



  (a)   To adopt such rules and regulations consistent with the provisions of
the Plan as it deems necessary for the proper and efficient administration of
the Plan;     (b)   To administer the Plan in accordance with its terms and any
rules and regulations it establishes;     (c)   To maintain records concerning
the Plan sufficient to prepare reports, returns and other information required
by the Plan or by law;     (d)   To construe and interpret the Plan and to
resolve all questions arising under the Plan;

10



--------------------------------------------------------------------------------



 



  (e)   To direct the payment of benefits under the Plan, and to give such other
directions and instructions as may be necessary for the proper administration of
the Plan;     (f)   To employ or retain agents, attorneys, actuaries,
accountants or other persons, who may also be employed by or represent the
Company in matters other than this Plan; and     (g)   To be responsible for the
preparation, filing and disclosure on behalf of the Plan of such documents and
reports as are required by any applicable Federal or State law.



  6.3   Information to be Furnished to Committee. The Company shall furnish the
Committee such data and information as it may require. The records of the
Company shall be determinative of each Participant’s period of employment,
termination of employment and the reason therefore, leave of absence,
reemployment, Years of Service, personal data, and Salary and Bonus reductions.
Participants and their Beneficiaries shall furnish to the Company such evidence,
data, or information, and execute such documents as it requests.



  6.4   Responsibility. No employee of the Company, member of the Committee or
of the Board of Directors of the Company shall be liable to any person for any
action taken or omitted in connection with the administration of this Plan.

VII. AMENDMENT AND TERMINATION



  7.1   Amendment. The Plan may be amended in whole or in part by the Company at
any time. Notice of any such amendment shall be given in writing to the
Committee and to each Participant and each Beneficiary of a deceased
Participant. An amendment may not decrease the value of a Participant’s Deferred
Benefit Account.     7.2   Company’s Right to Terminate. The Company or the
Committee may terminate the Plan and/or any Agreements pertaining to the
Participant at any time after the Plan Effective Date. In the event of any such
termination, the Participant shall be entitled to the amount of his/her Deferred
Benefit Account determined under Section 3.8, using the Retirement Interest
Yield as of the date of termination of the Plan and/or his/her Agreement. Such
benefit shall be paid to the Participant in quarterly installments over a period
of no more than 15 years, except that the Company, in its sole discretion, may
pay out such benefit in a lump sum or in installments over a period shorter than
15 years.     7.3   Change in Control. If there is a Change in Control,
notwithstanding any other provision of this Plan, any Participant or Beneficiary
who has a Deferred Benefit Account hereunder shall, at any time during an
18 month period immediately following a Change in Control, have the right to
request and be paid by the Company a lump sum payment equal to 90% of the
Participant’s remaining Deferred Benefit Account. The remaining 10% of the
Participant’s Deferred

11



--------------------------------------------------------------------------------



 



      Benefit Account shall be permanently forfeited and shall not be paid to,
or in respect of, the Participant. In the event no such request is made by a
Participant, the Plan and Agreement shall remain in full force and effect with
respect to such Participant.

VIII. MISCELLANEOUS



  8.1   No Implied Rights: Rights on Termination of Service. Neither the
establishment of the Plan nor any amendment thereof shall be construed as giving
any Participant, Beneficiary or any other person any legal or equitable right
unless such right shall be specifically provided for in the Plan or conferred by
specific action of the Company in accordance with the terms and provisions of
the Plan. Except as expressly provided in this Plan, the Company shall not be
required or be liable to make any payment under this Plan subsequent to the
Termination of Service of the Participant.     8.2   No Right to Company Assets.
Neither the Participant nor any other person shall acquire by reason of the Plan
any right in or title to any assets, funds or property of the Company whatsoever
including, without limiting the generality of the foregoing any specific funds,
assets or other property which the Company, in its sole discretion, may set
aside in anticipation of a liability hereunder. Any benefits which become
payable hereunder shall be paid from the general assets of the Company. The
Participant shall have only a contractual right to the amounts, if any, payable
hereunder unsecured by any asset of the Company. Nothing contained in the Plan
constitutes a guarantee by the Company that the assets of the Company shall be
sufficient to pay any benefit to any person.     8.3   No Employment Rights.
Nothing herein shall constitute a contract of continuing service or in any
manner obligate the Company to continue the services of the Participant, or
obligate the Participant to continue in the service of the Company, or as a
limitation of the right of the Company to discharge any of its employees, with
or without cause. Nothing herein shall be construed as fixing or regulating the
Salary and Bonus payable to the Participant.     8.4   Offset. If at the time
payments or installments of payments are to be made hereunder, the Participant
or the Beneficiary or both are indebted or obligated to the Company, then the
payments remaining to be made to the Participant or the Beneficiary or both may,
at the discretion of the Company, be reduced by the amount of such indebtedness
or obligation, provided, however, that an election by the Company not to reduce
any such payment or payments shall not constitute a waiver of its claim for such
indebtedness or obligation.     8.5   Non-assignability. Neither the Participant
nor any other person shall have any voluntary or involuntary right to commute,
sell, assign, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are expressly declared to be unassignable
and non-transferable. No part of the

12



--------------------------------------------------------------------------------



 



      amounts payable shall be, prior to actual payment, subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by the Participant or any other person, or be transferable by
operation of law in the event of the Participant’s or any other person’s
bankruptcy or insolvency.     8.6   Notice. Any notice required or permitted to
be given under the Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail, and if given to the Company, delivered to
the principal office of the Company, directed to the attention of the CEO. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark or the receipt for registration or
certification.     8.7   Governing Laws. The Plan shall be construed and
administered according to the laws of the State of Illinois.

IN WITNESS WHEREOF, the Company has adopted and restated this Illinois Tool
Works Inc. Executive Contributory Retirement Income Plan on January 1, 1999, and
as amended effective July 1, 2000 and December 10, 2004.

ILLINOIS TOOL WORKS INC.

         
By:
            /s/ Robert T. Callahan    

         
Its:
  Senior Vice President, Human Resources    

13